DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.
2.	Claims 1-20 are currently pending and have been considered below.

Response to Arguments
3.          Applicant's arguments filed on 08/25/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Bell, Keeling, and Summers concerning claims 1, 8, and 15 fails to disclose the amended claim limitations “identifying at least one of a wind description, a wave height, a sea observation, and a land observation within one or more multimedia; deducing a wind speed of wind identified in the one or more multimedia based on a wind scale reference database relating the wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation,” as recited in independent claims 1, 8, and 15.

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind  the applicant that the rejection is based on the broadest reasonable interpretation of the claims.  The Applicant argues on pages 9-11 of the remarks that the cited art does not teach or suggest the limitations “identifying at least one of a wind description, a wave height, a sea observation, and a land observation within one or more multimedia; deducing a wind speed of wind identified in the one or more multimedia based on a wind scale reference database relating the wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation.” However, Bell at column 3, lines 28-40 discloses in the example of FIG. 1, mobile platform 104(1) is depicted as a land-based vehicle such as a car or truck that travels on a road 112. Vehicle 104(1) carries cameras 118(1) and 118(2), e.g., video cameras, mounted to front and rear portions of vehicle 104 and configured with respective field-of-views (FOVs) facing forward and rearward to capture scenes of weather conditions within the FOVs. In the example of FIG. 1, the FOVs of cameras 118(1) and 118(2) encompass scenes that include a surface of road 112 on which vehicle 104(1) travels, the horizon toward or away from which the vehicle travels, and at least a portion of the sky. Further, Bell at column 5, lines 40-54 and column 8, lines 37-64 discloses the road-surface wetness detection algorithm performed by logic 456a is now described. Changes in road surface conditions, such as wet or dry states, often result in measureable changes in the appearance of the road (e.g., 

4. 	Applicant’s arguments with respect to claims 1, 8, and 15 limitation “deducing a wind speed of wind identified in the one or more multimedia based on a wind scale reference database relating the wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation” have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Objections
5.	Claims 1-20 are objected to because of the following informalities: Claims 1, 8, and 15 recite “identifying at least one of a wind description, a wave height,…; relating the wind speed to the at least one of the wind description, the wave height…”, should read “identifying at least one of a wind description, a wave height at sea,…; relating the wind speed to the at least one of the wind description, the wave height at sea…”, for clarity purpose. Appropriate correction is required.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. US 9465987 (hereinafter, Bell), in view of Keeling “A Greate Day For DIY Wind Speed Measuring”, August 2016 (hereinafter, Keeling), in further view of Summers US 2015/0254910 (hereinafter, Summers).

7.  	Regarding claim 1, Bell discloses a computer-implemented method for generating weather conditions based on multimedia analysis (column 4, lines 20-23: monitoring and detecting weather conditions based on images or video captured by one or more of mobile platforms 104), where images or video are interpreted as equivalent to one or more multimedia, the method comprising:  
	identifying at least one of a wind description, a wave height, a sea observation, and a land observation within one or more multimedia (column 3, lines 28-40: In the example of FIG. 1, mobile platform 104(1) is depicted as a land-based vehicle such as a car or truck that travels on a road 112. Vehicle 104(1) carries cameras 118(1) and 118(2), e.g., video cameras, mounted to front and rear portions of vehicle 104 and configured with respective field-of-views (FOVs) facing forward and rearward to capture scenes of weather conditions within the FOVs. In the example of FIG. 1, the FOVs of cameras 118(1) and 118(2) encompass scenes that include a surface of road 112 on which vehicle 104(1) travels, the horizon toward or away from which the vehicle travels, and at least a portion of the sky…Further, column 8, lines 37-64: The road-surface wetness detection algorithm performed by logic 456a is now described. Changes in road surface conditions, such as wet or dry states, often result in measureable changes in the appearance of the road (e.g., changes in texture, lightness, shininess, etc.). The road-surface wetness detection algorithm utilizes a multi-stage processing scheme consisting of scene normalization, image segmentation, feature extraction, and state estimation using machine learning algorithms… In a final stage of the process, the extracted features are input into a machine-learning algorithm, such as a support
vector machine or artificial neural network, which has been trained to recognize/ discriminate between wet and dry features. Robust feature spaces and training sets are required that span the wide range of road types, road textures, and road orientations within the images. Many thousands of instances of features extracted from wet and dry roads to create robust classifiers may be used. See also column 5, lines 40-54), where vehicle 104(1) carries cameras 118(1) and 118(2), capture scenes that include a surface of road 112. Changes in road surface conditions, such as wet or dry states, often result in measureable changes in the appearance of the road (e.g., changes in texture, lightness, shininess, etc.). Robust feature spaces and training sets are required that span the wide range of road types, road textures, and road orientations within the images is/are interpreted as equivalent to identifying a land observation within one or more multimedia,
 	deducing [weather condition] identified in the one or more multimedia (column 3, lines 28-40: In the example of FIG. 1, mobile platform 104(1) is depicted as a land-based vehicle such as a car or truck that travels on a road 112. Vehicle 104(1) carries cameras 118(1) and 118(2), e.g., video cameras, mounted to front and rear portions of vehicle 104 and configured with respective field-of-views (FOVs) facing forward and rearward to capture scenes of weather conditions within the FOVs...Further, column 5, lines 40-54: computer system 110 processes the (received) images from each of mobile platforms 104 (e.g., mobile platform 104(1)) according to one or more weather condition detection algorithms to detect one or more weather conditions represented by, or shown in, the images from the mobile platform. For example, computer system 110 may process the images in accordance with all, or one or more selected ones of, a road-surface wetness detection algorithm to detect road surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition. See also column 8, lines 37-64), 
	extracting contextual data corresponding to the one or more multimedia that includes a GPS-determined geotag indicating a geolocation where the one or more multimedia was recorded (column 6, lines 19-22: computer system 110 may also generate for display a location of the mobile platform associated with images based on location-related information (e.g., from a GPS device) about the mobile platform. See also column 5, lines 21-39), where generating a location of the mobile platform associated with images is interpreted as equivalent to contextual data; 	
 	generating [weather map] that layers the deduced weather condition over a map (column 6, lines 13-57, Figs. 1, 2: computer system 110 generates for display the recovered images and also results of the weather condition detection algorithms, e.g., reports of whether the road surface is wet or dry, whether it is raining, and whether weather-related conditions have caused a change in visibility. Computer system 110 may also generate for display a location of the mobile platform associated with images based on location-related information (e.g., from a GPS device) about the mobile platform… such displays enable the control station personnel to visualize weather conditions local to, i.e., in the vicinity of, each of the different mobile platforms….computer system 110 may "video stitch" together images received from multiple cameras aboard a given vehicle, or images received from multiple vehicles traveling within the same local area, and then generate for display the video stitched scene. When displayed, the video stitched scene represents a panoramic, wider view of the local area).  
 	Bell discloses generating weather map (column 5, lines 45-54, column 6, lines 13-57, Fig. 1: computer system 110 may process the images in accordance with all, or one or more selected ones of, a road-surface wetness detection algorithm to detect road surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition…computer system 110 generates for display the recovered images and also results of the weather condition detection algorithms, e.g., reports of whether the road Sur face is wet or dry, whether it is raining, and whether weather-related conditions have caused a change in visibility). Bell discloses a plurality of weather condition detection algorithms to generating weather map as disclosed above. Bell does not disclose generating a wind map. However, generating a wind map would have been obvious to one ordinary skill in the art based on the teaching of Bell. The motivation for doing so would have been in order to provide information about various types of weather phenomena (Bell, column 2, line 63).
  	Bell does not disclose:
 	deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation, and receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed.  
 	However, Keeling discloses:
 	 deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation (page 1, Table: learning wind speed from the Beaufort scale (i.e., wind scale). The table is a wind scale reference database relating the wind speed to at least one of the wind description, the sea conditions, and the land conditions.  For example, Beaufort number 0 (column 1 of the Table) define a Wind description of “calm”,  Wind speed less than 1 km/h (column 3 of the Table), Sea observation of “Flat”, and/or Land observation of “Calm, smoke rises vertically”. Beaufort number 1 define a Wind description “Light air”,  wind speed 1-5 km/h, etc…).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell to use deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling does not disclose:
 	receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed.  
 	However, Summers discloses:
 	 receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed ([0059]: Wind maps showing wind speed and direction can operate in real time...These micro-weather maps can be far more detailed than ordinary weather forecasts... If the wind barb or symbol for that location is clicked, a window could open with a graph of recent wind speeds and wind directions…if there are too many wind barbs in a particular location, the user could zoom in until they were spread out more and there were not so many in view. A special icon is used to show that there are multiple data points there).


8.  	Regarding claim 8, Bell discloses a computer program product for generating weather conditions based on multimedia analysis, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (column 4, lines 20-23 and Fig. 3: monitoring and detecting weather conditions based on images or video captured by one or more of mobile platforms 104), where images or video are interpreted as equivalent to one or more multimedia, the method comprising: 
 	identifying at least one of a wind description, a wave height, a sea observation, and a land observation within one or more multimedia (column 3, lines 28-40: In the example of FIG. 1, mobile platform 104(1) is depicted as a land-based vehicle such as a car or truck that travels on a road 112. Vehicle 104(1) carries cameras 118(1) and 118(2), e.g., video cameras, mounted to front and rear portions of vehicle 104 and configured with respective field-of-views (FOVs) facing forward and rearward to capture scenes of weather conditions within the FOVs. In the example of FIG. 1, the FOVs of cameras 118(1) and 118(2) encompass scenes that include a surface of road 112 on which vehicle 104(1) travels, the horizon toward or away from which the vehicle travels, and at least a portion of the sky…Further, column 8, lines 37-64: The road-surface wetness detection algorithm performed by logic 456a is now described. Changes in road surface conditions, such as wet or dry states, often result in measureable changes in the appearance of the road (e.g., changes in texture, lightness, shininess, etc.). The road-surface wetness detection algorithm utilizes a multi-stage processing scheme consisting of scene normalization, image segmentation, feature extraction, and state estimation using machine learning algorithms… In a final stage of the process, the extracted features are input into a machine-learning algorithm, such as a support
vector machine or artificial neural network, which has been trained to recognize/ discriminate between wet and dry features. Robust feature spaces and training sets are required that span the wide range of road types, road textures, and road orientations within the images. Many thousands of instances of features extracted from wet and dry roads to create robust classifiers may be used. See also column 5, lines 40-54), where vehicle 104(1) carries cameras 118(1) and 118(2), capture scenes that include a surface of road 112. Changes in road surface conditions, such as wet or dry states, often result in measureable changes in the appearance of the road (e.g., changes in texture, lightness, shininess, etc.). Robust feature spaces and training sets are required that span the wide range of road types, road textures, and road orientations within the images is/are interpreted as equivalent to identifying a land observation within one or more multimedia,
 	deducing [weather condition] identified in the one or more multimedia (column 3, lines 28-40: In the example of FIG. 1, mobile platform 104(1) is depicted as a land-based vehicle such as a car or truck that travels on a road 112. Vehicle 104(1) carries cameras 118(1) and 118(2), e.g., video cameras, mounted to front and rear portions of vehicle 104 and configured with respective field-of-views (FOVs) facing forward and rearward to capture scenes of weather conditions within the FOVs...Further, column 5, lines 40-54: computer system 110 processes the (received) images from each of mobile platforms 104 (e.g., mobile platform 104(1)) according to one or more weather condition detection algorithms to detect one or more weather conditions represented by, or shown in, the images from the mobile platform. For example, computer system 110 may process the images in accordance with all, or one or more selected ones of, a road-surface wetness detection algorithm to detect road surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition. See also column 8, lines 37-64), 
	extracting contextual data corresponding to the one or more multimedia that includes a GPS-determined geotag indicating a geolocation where the one or more multimedia was recorded (column 6, lines 19-22: computer system 110 may also generate for display a location of the mobile platform associated with images based on location-related information (e.g., from a GPS device) about the mobile platform. See also column 5, lines 21-39), where generating a location of the mobile platform associated with images is interpreted as equivalent to contextual data; 	
 	generating weather map that layers the deduced weather condition over a map (column 6, lines 13-57, Figs. 1, 2: computer system 110 generates for display the recovered images and also results of the weather condition detection algorithms, e.g., reports of whether the road surface is wet or dry, whether it is raining, and whether weather-related conditions have caused a change in visibility. Computer system 110 may also generate for display a location of the mobile platform associated with images based on location-related information (e.g., from a GPS device) about the mobile platform… such displays enable the control station personnel to visualize weather conditions local to, i.e., in the vicinity of, each of the different mobile platforms….computer system 110 may "video stitch" together images received from multiple cameras aboard a given vehicle, or images received from multiple vehicles traveling within the same local area, and then generate for display the video stitched scene. When displayed, the video stitched scene represents a panoramic, wider view of the local area).  
 	Bell discloses generating weather map (column 5, lines 45-54, column 6, lines 13-57, Fig. 1: computer system 110 may process the images in accordance with all, or one or more selected ones of, a road-surface wetness detection algorithm to detect road surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition…computer system 110 generates for display the recovered images and also results of the weather condition detection algorithms, e.g., reports of whether the road Sur face is wet or dry, whether it is raining, and whether weather-related conditions have caused a change in visibility). Bell discloses a plurality of weather condition detection algorithms to generating weather map as disclosed above. Bell does not disclose generating a wind map. However, generating a wind map would have been obvious to one ordinary skill in the art based on the teaching of Bell. The motivation for doing so would have been in order to provide information about various types of weather phenomena (Bell, column 2, line 63).
  	Bell does not disclose:
 	deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation, and receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed.  
 	However, Keeling discloses:
 	 deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation (page 1, Table: learning wind speed from the Beaufort scale (i.e., wind scale). The table is a wind scale reference database relating the wind speed to at least one of the wind description, the sea conditions, and the land conditions.  For example, Beaufort number 0 (column 1 of the Table) define a Wind description of “calm”,  Wind speed less than 1 km/h (column 3 of the Table), Sea observation of “Flat”, and/or Land observation of “Calm, smoke rises vertically”. Beaufort number 1 define a Wind description “Light air”,  wind speed 1-5 km/h, etc…).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell to use deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling does not disclose:
 	receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed.  
 	However, Summers discloses:
 	 receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed ([0059]: Wind maps showing wind speed and direction can operate in real time...These micro-weather maps can be far more detailed than ordinary weather forecasts... If the wind barb or symbol for that location is clicked, a window could open with a graph of recent wind speeds and wind directions…if there are too many wind barbs in a particular location, the user could zoom in until they were spread out more and there were not so many in view. A special icon is used to show that there are multiple data points there).


9.  	Regarding claim 15, Bell discloses a computer system for generating weather conditions based on multimedia analysis, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (column 4, lines 20-23 and Fig. 3: monitoring and detecting weather conditions based on images or video captured by one or more of mobile platforms 104), where images or video are interpreted as equivalent to one or more multimedia, the method comprising: 
 	identifying at least one of a wind description, a wave height, a sea observation, and a land observation within one or more multimedia (column 3, lines 28-40: In the example of FIG. 1, mobile platform 104(1) is depicted as a land-based vehicle such as a car or truck that travels on a road 112. Vehicle 104(1) carries cameras 118(1) and 118(2), e.g., video cameras, mounted to front and rear portions of vehicle 104 and configured with respective field-of-views (FOVs) facing forward and rearward to capture scenes of weather conditions within the FOVs. In the example of FIG. 1, the FOVs of cameras 118(1) and 118(2) encompass scenes that include a surface of road 112 on which vehicle 104(1) travels, the horizon toward or away from which the vehicle travels, and at least a portion of the sky…Further, column 8, lines 37-64: The road-surface wetness detection algorithm performed by logic 456a is now described. Changes in road surface conditions, such as wet or dry states, often result in measureable changes in the appearance of the road (e.g., changes in texture, lightness, shininess, etc.). The road-surface wetness detection algorithm utilizes a multi-stage processing scheme consisting of scene normalization, image segmentation, feature extraction, and state estimation using machine learning algorithms… In a final stage of the process, the extracted features are input into a machine-learning algorithm, such as a support
vector machine or artificial neural network, which has been trained to recognize/discriminate between wet and dry features. Robust feature spaces and training sets are required that span the wide range of road types, road textures, and road orientations within the images. Many thousands of instances of features extracted from wet and dry roads to create robust classifiers may be used. See also column 5, lines 40-54), where vehicle 104(1) carries cameras 118(1) and 118(2), capture scenes that include a surface of road 112. Changes in road surface conditions, such as wet or dry states, often result in measureable changes in the appearance of the road (e.g., changes in texture, lightness, shininess, etc.). Robust feature spaces and training sets are required that span the wide range of road types, road textures, and road orientations within the images is/are interpreted as equivalent to identifying a land observation within one or more multimedia,
 	deducing [weather condition] identified in the one or more multimedia (column 3, lines 28-40: In the example of FIG. 1, mobile platform 104(1) is depicted as a land-based vehicle such as a car or truck that travels on a road 112. Vehicle 104(1) carries cameras 118(1) and 118(2), e.g., video cameras, mounted to front and rear portions of vehicle 104 and configured with respective field-of-views (FOVs) facing forward and rearward to capture scenes of weather conditions within the FOVs...Further, column 5, lines 40-54: computer system 110 processes the (received) images from each of mobile platforms 104 (e.g., mobile platform 104(1)) according to one or more weather condition detection algorithms to detect one or more weather conditions represented by, or shown in, the images from the mobile platform. For example, computer system 110 may process the images in accordance with all, or one or more selected ones of, a road-surface wetness detection algorithm to detect road surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition), 
	extracting contextual data corresponding to the one or more multimedia that includes a GPS-determined geotag indicating a geolocation where the one or more multimedia was recorded (column 6, lines 19-22: computer system 110 may also generate for display a location of the mobile platform associated with images based on location-related information (e.g., from a GPS device) about the mobile platform. See also column 5, lines 21-39), where generating a location of the mobile platform associated with images is interpreted as equivalent to contextual data; 	
 	generating weather map that layers the deduced weather condition over a map (column 6, lines 13-57, Figs. 1, 2: computer system 110 generates for display the recovered images and also results of the weather condition detection algorithms, e.g., reports of whether the road surface is wet or dry, whether it is raining, and whether weather-related conditions have caused a change in visibility. Computer system 110 may also generate for display a location of the mobile platform associated with images based on location-related information (e.g., from a GPS device) about the mobile platform… such displays enable the control station personnel to visualize weather conditions local to, i.e., in the vicinity of, each of the different mobile platforms….computer system 110 may "video stitch" together images received from multiple cameras aboard a given vehicle, or images received from multiple vehicles traveling within the same local area, and then generate for display the video stitched scene. When displayed, the video stitched scene represents a panoramic, wider view of the local area).  
 	Bell discloses generating weather map (column 5, lines 45-54, column 6, lines 13-57, Fig. 1: computer system 110 may process the images in accordance with all, or one or more selected ones of, a road-surface wetness detection algorithm to detect road surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition…computer system 110 generates for display the recovered images and also results of the weather condition detection algorithms, e.g., reports of whether the road Sur face is wet or dry, whether it is raining, and whether weather-related conditions have caused a change in visibility). Bell discloses a plurality of weather condition detection algorithms to generating weather map as disclosed above. Bell does not disclose generating a wind map. However, generating a wind map would have been obvious to one ordinary skill in the art based on the teaching of Bell. The motivation for doing so would have been in order to provide information about various types of weather phenomena (Bell, column 2, line 63).
  	Bell does not disclose:
 	deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation, and receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed.  
 	However, Keeling discloses:
 	 deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation (page 1, Table: learning wind speed from the Beaufort scale (i.e., wind scale). The table is a wind scale reference database relating the wind speed to at least one of the wind description, the sea conditions, and the land conditions.  For example, Beaufort number 0 (column 1 of the Table) define a Wind description of “calm”,  Wind speed less than 1 km/h (column 3 of the Table), Sea observation of “Flat”, and/or Land observation of “Calm, smoke rises vertically”. Beaufort number 1 define a Wind description “Light air”,  wind speed 1-5 km/h, etc…)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell to use deducing a wind speed based on a wind scale reference database relating the  wind speed to the at least one of the wind description, the wave height, the sea observation, and the land observation as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling does not disclose:
 	receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed.  
 	However, Summers discloses:
 	 receiving user interaction with the wind map that modifies a zoom level and a time frame of the deduced wind speed ([0059]: Wind maps showing wind speed and direction can operate in real time...These micro-weather maps can be far more detailed than ordinary weather forecasts... If the wind barb or symbol for that location is clicked, a window could open with a graph of recent wind speeds and wind directions…if there are too many wind barbs in a particular location, the user could zoom in until they were spread out more and there were not so many in view. A special icon is used to show that there are multiple data points there).
.

10.	Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Keeling, in view of Summers, in further view of Harris et al. US 2014/0280569 (hereinafter, Harris).

11.	Regarding claim 2, Bell in view of Keeling in view of Summers disclose the computer-implemented method of claim 1, wherein extracting the contextual data corresponding to the one or more multimedia as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:
 	extracting a date and a time at which the one or more multimedia was recorded; and extracting an elevation of the wind recorded in the one or more multimedia.  
 	However, Harris discloses:
 	 extracting a date and a time at which the one or more multimedia was recorded (abstract, [0030]: a geofeed includes a collection of content, aggregated from various content providers, that is relevant to one or more geographically definable locations. The generated content may include, for example, video, audio, images, text, hyperlinks, and/or other content that may be relevant to a geographically definable location…[and] the created content can be automatically tagged with information such as user identifications, date/time information or geographic information (e.g., hereinafter, a "geo-tag") that specifies a location where the content was created), and 
 	extracting an elevation of the wind recorded in the one or more multimedia ([0042], [0046]: a content provider may determine or otherwise provide one or more altitude attributes associated with content. In this manner, the content provided by the content provider and received by computer 110 may already have altitude attributes embedded in the content. For example, the content may have been created using a device (e.g., a mobile device) with a barometric pressure sensor that may be used to capture one or more altitude attributes at the time of creation of the content. In this case, the captured altitude attributes may be embedded into the content), wherein one or more altitude is interpreted as equivalent to an elevation.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use extracting a date and a time at which the one or more multimedia was recorded and extracting an elevation of the wind recorded in the one or more multimedia as taught by Harris. The motivation for doing so would have been in order to organize weather related content and display the content in a meaningful way (Harris, Abstract, [0003]).

Regarding claim 7, Bell in view of Keeling in view of Summers in view of Harris disclose the computer-implemented method of claim 2, wherein extracting the contextual data corresponding to the one or more multimedia as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:
 	extracting a wind direction from the one or more multimedia; extracting an atmospheric pressure from the one or more multimedia; and extracting a temperature from the one or more multimedia.  
 	However, Harris discloses:
 	 extracting a wind [velocity] from the one or more multimedia; extracting an atmospheric pressure from the one or more multimedia; and extracting a temperature from the one or more multimedia (abstract, [0013]: generating a geofeed based on one or more geofeed parameters including altitude parameters, ambient condition parameters, and orientation parameters is provided. A geofeed includes a collection of content, aggregated from various content providers, that is relevant to one or more geographically definable locations. The generated content may include, for example, video, audio, images, text, hyperlinks, and/or other content that may be relevant to a geographically definable location…[and] the ambient condition module may be configured to identify and/or obtain one or more ambient condition parameters that specify one or more ambient condition attributes related to content. Ambient conditions may include weather-related information such as temperature, humidity, air pressure, wind velocity and/or other environmental conditions), Bell discloses detecting one or more weather conditions based on images or video captured (column 5, lines 40-50). Keeling 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use extracting a wind direction from the one or more multimedia; extracting an atmospheric pressure from the one or more multimedia; and extracting a temperature from the one or more multimedia as taught by Harris. The motivation for doing so would have been in order to organize weather related content and display the content in a meaningful way (Harris, Abstract, [0003]).

13.	Regarding claim 9, Bell in view of Keeling in view of Summers disclose the computer program product of claim 8, wherein extracting the contextual data corresponding to the one or more multimedia as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:
 	extracting a date and a time at which the one or more multimedia was recorded; and extracting an elevation of the wind recorded in the one or more multimedia.  
 	However, Harris discloses:
(abstract, [0030]: a geofeed includes a collection of content, aggregated from various content providers, that is relevant to one or more geographically definable locations. The generated content may include, for example, video, audio, images, text, hyperlinks, and/or other content that may be relevant to a geographically definable location…[and] the created content can be automatically tagged with information such as user identifications, date/time information or geographic information (e.g., hereinafter, a "geo-tag") that specifies a location where the content was created), and 
 	extracting an elevation of the wind recorded in the one or more multimedia ([0042], [0046]: a content provider may determine or otherwise provide one or more altitude attributes associated with content. In this manner, the content provided by the content provider and received by computer 110 may already have altitude attributes embedded in the content. For example, the content may have been created using a device (e.g., a mobile device) with a barometric pressure sensor that may be used to capture one or more altitude attributes at the time of creation of the content. In this case, the captured altitude attributes may be embedded into the content), wherein one or more altitude is interpreted as equivalent to an elevation.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use extracting a date and a time at which the one or more multimedia was recorded and extracting an elevation of the wind recorded in  as taught by Harris. The motivation for doing so would have been in order to organize weather related content and display the content in a meaningful way (Harris, Abstract, [0003]).

14.	Regarding claim 14, Bell in view of Keeling in view of Summers in view of Harris disclose the computer program product of claim 9, wherein extracting the contextual data corresponding to the one or more multimedia as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:
 	extracting a wind direction from the one or more multimedia; extracting an atmospheric pressure from the one or more multimedia; and extracting a temperature from the one or more multimedia.  
 	However, Harris discloses:
 	 extracting a wind [velocity] from the one or more multimedia; extracting an atmospheric pressure from the one or more multimedia; and extracting a temperature from the one or more multimedia (abstract, [0013]: generating a geofeed based on one or more geofeed parameters including altitude parameters, ambient condition parameters, and orientation parameters is provided. A geofeed includes a collection of content, aggregated from various content providers, that is relevant to one or more geographically definable locations. The generated content may include, for example, video, audio, images, text, hyperlinks, and/or other content that may be relevant to a geographically definable location…[and] the ambient condition module may be configured to identify and/or obtain one or more ambient condition parameters that specify one or more ambient condition attributes related to content. Ambient conditions may include weather-related information such as temperature, humidity, air pressure, wind velocity and/or other environmental conditions), Bell discloses detecting one or more weather conditions based on images or video captured (column 5, lines 40-50). Keeling discloses accurate wind speed estimation (page 1). Summer discloses a graph of recent wind speeds and wind directions ([0059]. Harris discloses ambient conditions including weather-related information, such as wind velocity as disclosed above. Bell in view of Keeling in view of Summer in view of Harris does not disclose extracting wind direction from multimedia. However, extracting wind direction from multimedia would have been obvious to one ordinary skill in the art based on the teaching of Bell in view of Keeling in view of Summer in view of Harris.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use extracting a wind direction from the one or more multimedia; extracting an atmospheric pressure from the one or more multimedia; and extracting a temperature from the one or more multimedia as taught by Harris. The motivation for doing so would have been in order to organize weather related content and display the content in a meaningful way (Harris, Abstract, [0003]).

15.	Regarding claim 16, Bell in view of Keeling in view of Summers disclose the computer system of claim 15, wherein extracting the contextual data corresponding to the one or more multimedia as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:

 	However, Harris discloses:
 	 extracting a date and a time at which the one or more multimedia was recorded (abstract, [0030]: a geofeed includes a collection of content, aggregated from various content providers, that is relevant to one or more geographically definable locations. The generated content may include, for example, video, audio, images, text, hyperlinks, and/or other content that may be relevant to a geographically definable location…[and] the created content can be automatically tagged with information such as user identifications, date/time information or geographic information (e.g., hereinafter, a "geo-tag") that specifies a location where the content was created), and 
 	extracting an elevation of the wind recorded in the one or more multimedia ([0042], [0046]: a content provider may determine or otherwise provide one or more altitude attributes associated with content. In this manner, the content provided by the content provider and received by computer 110 may already have altitude attributes embedded in the content. For example, the content may have been created using a device (e.g., a mobile device) with a barometric pressure sensor that may be used to capture one or more altitude attributes at the time of creation of the content. In this case, the captured altitude attributes may be embedded into the content), wherein one or more altitude is interpreted as equivalent to an elevation.
 as taught by Harris. The motivation for doing so would have been in order to organize weather related content and display the content in a meaningful way (Harris, Abstract, [0003]).


16.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Keeling, in view of Summers, in view of Harris, in further view of Chen US 2018/0313975 (hereinafter, Chen).

17.	Regarding claim 3, Bell in view of Keeling in view of Summers in view of Harris disclose the computer-implemented method of claim 2 as disclosed above. 
 	Bell further discloses retrieving a verified weather condition from a weather station within a threshold spatial proximity and a threshold temporal proximity to the extracted geolocation (column 6, lines 34-51, column 10, lines 12-51: multiple ones of mobile platforms 104 may concurrently perform operations 205-215 to capture images of their local weather conditions, optionally preprocess their respective captured images, and wirelessly transmit their respective images to communication network 106. In response, at operations 220-230, station 110 receives the images transmitted from the multiple mobile platforms, processes the received/recovered images from each of the multiple ones of mobile platforms 104 in accordance with multiple corresponding instances of the weather condition detection algorithms, and displays the images of local weather conditions from each of the mobile platforms and the results output by the corresponding weather condition detection algorithms for each of the mobile platforms. Such displays enable the control station personnel to visualize weather conditions local to, i.e., in the vicinity of, each of the different mobile platforms,...technique used to detect weather-related changes in visibility based on processing of images of weather conditions may be used herein…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain),
 	comparing the verified weather condition to the deduced weather condition (column 6, lines 4-8, column 11, lines 13-22: computer 110 verifies the detected weather condition using measurements of environmental conditions sensed at mobile platform 104(1), e.g., temperature, atmospheric pressure, humidity, and/or dew point. For example, computer 110 compares the detected weather condition, e.g., rain detected, against a predetermined acceptable range for an environmental condition measurement, e.g., humidity greater than 85%, deemed consistent with the detected weather condition, and verifies the detected weather condition only if the environmental condition measurement is within the predetermined acceptable range).

 	deduced wind speed; and modifying the wind scale reference database based on the comparison.  
 	However, Keeling discloses:
 	 deduced wind speed (page 1, Table: learning wind speed from the Beaufort scale and accurate wind speed estimate), wherein the Table in page 1 is interpreted as deduced wind speed.  For example, Beaufort number 0 (column 1 of the Table) defines wind speed less than 1 km/h (column 3 of the Table), and Beaufort number 1 defines wind speed less than 1-5 km/h, etc…
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Summers in view of Harris to use deduced wind speed as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling in view of Summers in view of Harris does not disclose:
 	modifying the wind scale reference database based on the comparison.  
 	However, Chen discloses:
 	 modifying the wind scale reference database based on the comparison (abstract, [0061]: the nowcasting server 101 may receive weather data, such as images or other weather-related data, from any number of real-time data sources 105, which may be stored in records of the database 103…the data may be radar imagery data from a radar data source 105b or any other weather imagery data (e.g., wind speeds) from other data sources 105…the server 101 may generate new data records for the region that the convection object occurred and update the database 103 records for the particular region to include the new data of the recently identified convection object).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers in view of Harris to use modifying the wind scale reference database based on the comparison as taught by Chen. The motivation for doing so would have been in order verify the accuracy and reliability of each weather projection output against observation data (Chen, [0066]).

18.	Regarding claim 10, Bell in view of Keeling in view of Summers in view of Harris disclose the computer program product of claim 9 as disclosed above. 
 	Bell further discloses retrieving a verified weather condition from a weather station within a threshold spatial proximity and a threshold temporal proximity to the extracted geolocation (column 6, lines 34-51, column 10, lines 12-51: multiple ones of mobile platforms 104 may concurrently perform operations 205-215 to capture images of their local weather conditions, optionally preprocess their respective captured images, and wirelessly transmit their respective images to communication network 106. In response, at operations 220-230, station 110 receives the images transmitted from the multiple mobile platforms, processes the received/recovered images from each of the multiple ones of mobile platforms 104 in accordance with multiple corresponding instances of the weather condition detection algorithms, and displays the images of local weather conditions from each of the mobile platforms and the results output by the corresponding weather condition detection algorithms for each of the mobile platforms. Such displays enable the control station personnel to visualize weather conditions local to, i.e., in the vicinity of, each of the different mobile platforms,...technique used to detect weather-related changes in visibility based on processing of images of weather conditions may be used herein…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain),
 	comparing the verified weather condition to the deduced weather condition (column 6, lines 4-8, column 11, lines 13-22: computer 110 verifies the detected weather condition using measurements of environmental conditions sensed at mobile platform 104(1), e.g., temperature, atmospheric pressure, humidity, and/or dew point. For example, computer 110 compares the detected weather condition, e.g., rain detected, against a predetermined acceptable range for an environmental condition measurement, e.g., humidity greater than 85%, deemed consistent with the detected weather condition, and verifies the detected weather condition only if the environmental condition measurement is within the predetermined acceptable range).
 	Bell in view of Summers in view of Harris does not disclose:
 	deduced wind speed; and modifying the wind scale reference database based on the comparison.  
 	However, Keeling discloses:
 	 deduced wind speed (page 1, Table: learning wind speed from the Beaufort scale and accurate wind speed estimate), wherein the Table in page 1 is interpreted as deduced wind speed.  For example, Beaufort number 0 (column 1 of the Table) defines wind speed less than 1 km/h (column 3 of the Table), and Beaufort number 1 defines wind speed less than 1-5 km/h, etc…
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Summers in view of Harris to use deduced wind speed as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling in view of Summers in view of Harris does not disclose:
 	modifying the wind scale reference database based on the comparison.  
 	However, Chen discloses:
 	 modifying the wind scale reference database based on the comparison (abstract, [0061]: the nowcasting server 101 may receive weather data, such as images or other weather-related data, from any number of real-time data sources 105, which may be stored in records of the database 103…the data may be radar imagery data from a radar data source 105b or any other weather imagery data (e.g., wind speeds) from other data sources 105…the server 101 may generate new data records for the region that the convection object occurred and update the database 103 records for the particular region to include the new data of the recently identified convection object).
 as taught by Chen. The motivation for doing so would have been in order verify the accuracy and reliability of each weather projection output against observation data (Chen, [0066]).

19.	Regarding claim 17, Bell in view of Keeling in view of Summers in view of Harris disclose the computer system of claim 16 as disclosed above. 
 	Bell further discloses retrieving a verified weather condition from a weather station within a threshold spatial proximity and a threshold temporal proximity to the extracted geolocation (column 6, lines 34-51, column 10, lines 12-51: multiple ones of mobile platforms 104 may concurrently perform operations 205-215 to capture images of their local weather conditions, optionally preprocess their respective captured images, and wirelessly transmit their respective images to communication network 106. In response, at operations 220-230, station 110 receives the images transmitted from the multiple mobile platforms, processes the received/recovered images from each of the multiple ones of mobile platforms 104 in accordance with multiple corresponding instances of the weather condition detection algorithms, and displays the images of local weather conditions from each of the mobile platforms and the results output by the corresponding weather condition detection algorithms for each of the mobile platforms. Such displays enable the control station personnel to visualize weather conditions local to, i.e., in the vicinity of, each of the different mobile platforms,...technique used to detect weather-related changes in visibility based on processing of images of weather conditions may be used herein…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain),
 	comparing the verified weather condition to the deduced weather condition (column 6, lines 4-8, column 11, lines 13-22: computer 110 verifies the detected weather condition using measurements of environmental conditions sensed at mobile platform 104(1), e.g., temperature, atmospheric pressure, humidity, and/or dew point. For example, computer 110 compares the detected weather condition, e.g., rain detected, against a predetermined acceptable range for an environmental condition measurement, e.g., humidity greater than 85%, deemed consistent with the detected weather condition, and verifies the detected weather condition only if the environmental condition measurement is within the predetermined acceptable range).
 	Bell in view of Summers in view of Harris does not disclose:
 	deduced wind speed; and modifying the wind scale reference database based on the comparison.  
 	However, Keeling discloses:
 	 deduced wind speed (page 1, Table: learning wind speed from the Beaufort scale and accurate wind speed estimate), wherein the Table in page 1 is interpreted  For example, Beaufort number 0 (column 1 of the Table) defines wind speed less than 1 km/h (column 3 of the Table), and Beaufort number 1 defines wind speed less than 1-5 km/h, etc…
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Summers in view of Harris to use deduced wind speed as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling in view of Summers in view of Harris does not disclose:
 	modifying the wind scale reference database based on the comparison.  
 	However, Chen discloses:
 	 modifying the wind scale reference database based on the comparison (abstract, [0061]: the nowcasting server 101 may receive weather data, such as images or other weather-related data, from any number of real-time data sources 105, which may be stored in records of the database 103…the data may be radar imagery data from a radar data source 105b or any other weather imagery data (e.g., wind speeds) from other data sources 105…the server 101 may generate new data records for the region that the convection object occurred and update the database 103 records for the particular region to include the new data of the recently identified convection object).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers in view of Harris to use modifying the wind scale  as taught by Chen. The motivation for doing so would have been in order verify the accuracy and reliability of each weather projection output against observation data (Chen, [0066]).


20.	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Keeling, in view of Summers, in further view of Kaps et al. US 2017/0262697 (hereinafter, Kaps).

21.	Regarding claim 4, Bell in view of Keeling in view of Summers disclose the computer-implemented method of claim 1 as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:
 	removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted contextual data.  
 	However, Kaps discloses:
 	 removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted contextual data ([0022], [0027]: an event detection, confirmation and publication system that integrates sensor data and social media…sensors that obtain one or more values associated with electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, heart rate, etc…the system also may post or filter to social media sites for example using any other filter besides location and time and the media, or text, audio, image or video in the social media posts for example. Embodiments may also use inertial or motion or other sensor data to define and event, eliminate false positive events, post true events, and/or correlate the events with social media to confirm the events, or post the events, or determine if an event is fake news… [and] the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis, image analysis, video analysis or artificial intelligence, natural language processing, (see also [0296])). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted contextual data as taught by Kaps. The motivation for doing so would have been in order to analyze multimedia data and determine whether event associated with the multimedia is valid or invalid (Kaps, [0022]).

22.	Regarding claim 5, Bell in view of Keeling in view of Summers disclose the computer-implemented method of claim 1 as disclosed above. 
	Bell further discloses wherein the one or more multimedia includes at least one of  image and video (column 4, lines 21-25: monitoring and detecting weather
conditions based on images or video captured by one or more of mobile platforms 104); and wherein extracting the contextual data corresponding to the one or more multimedia further comprises: applying image recognition technology to the image (column 5, lines 40-54, column 8, lines 49-52: the image is segmented to isolate the road surface from the rest of the world (e.g., sky, foliage, buildings, etc.)…computer system 110 processes the (received) images from each of mobile platforms 104 (e.g., mobile platform 104(1)) according to one or more weather condition detection algorithms to detect one or more weather conditions represented by, or shown in, the images from the mobile platform. For example, computer system 110 may process the images in accordance with all, or one or more selected ones of a road-surface wetness detection algorithm to detect road Surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or Snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition, (column 4, lines 20-36)).
 	Bell in view of Keeling in view of Summers does not disclose:
 	wherein the one or more multimedia includes at least one of text and audio; transcribing the audio; applying keyword searching and natural language processing to the transcribed audio and the text.  
 	However, Kaps discloses:
 	 wherein the one or more multimedia includes at least one of text and audio; transcribing the audio ([0022], [0109]: the system also may post or filter to social media sites for example using any other filter besides location and time and the media, or text, audio, image or video in the social media posts for example…the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis); where audio analysis is interpreted as equivalent to transcribing the audio, 
 	applying keyword searching and natural language processing to the transcribed audio and the text ([0022], [0109]: the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis,…or artificial intelligence, natural language processing, affect analysis or any other method…[and] analyze media information by searching text for key words or key phrases related to an event,…or by searching audio for sounds related to an event (see [0114])).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use wherein the one or more multimedia includes at least one of text and audio; transcribing the audio; applying keyword searching and natural language processing to the transcribed audio and the text as taught by Kaps. The motivation for doing so would have been in order to detect and confirm events associated with weather conditions (Kaps, Abstract).

23.	Regarding claim 11, Bell in view of Keeling in view of Summers disclose computer program product of claim 8 as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:

 	However, Kaps discloses:
 	 removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted contextual data ([0022], [0027]: an event detection, confirmation and publication system that integrates sensor data and social media…sensors that obtain one or more values associated with electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, heart rate, etc…the system also may post or filter to social media sites for example using any other filter besides location and time and the media, or text, audio, image or video in the social media posts for example. Embodiments may also use inertial or motion or other sensor data to define and event, eliminate false positive events, post true events, and/or correlate the events with social media to confirm the events, or post the events, or determine if an event is fake news… [and] the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis, image analysis, video analysis or artificial intelligence, natural language processing, (see also [0296]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted  as taught by Kaps. The motivation for doing so would have been in order to analyze multimedia data and determine whether event associated with the multimedia is valid or invalid (Kaps, [0022]).

24.	Regarding claim 12, Bell in view of Keeling in view of Summers disclose the computer program product of claim 8 as disclosed above. 
	Bell further discloses wherein the one or more multimedia includes at least one of  image and video (column 4, lines 21-25: monitoring and detecting weather
conditions based on images or video captured by one or more of mobile platforms 104); and wherein extracting the contextual data corresponding to the one or more multimedia further comprises: applying image recognition technology to the image and the video (column 5, lines 40-54, column 8, lines 49-52: the image is segmented to isolate the road surface from the rest of the world (e.g., sky, foliage, buildings, etc.)…computer system 110 processes the (received) images from each of mobile platforms 104 (e.g., mobile platform 104(1)) according to one or more weather condition detection algorithms to detect one or more weather conditions represented by, or shown in, the images from the mobile platform. For example, computer system 110 may process the images in accordance with all, or one or more selected ones of a road-surface wetness detection algorithm to detect road Surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or Snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition, (column 4, lines 20-36)).
 	Bell in view of Keeling in view of Summers does not disclose:
 	wherein the one or more multimedia includes at least one of text and audio; transcribing the audio; applying keyword searching and natural language processing to the transcribed audio and the text.  
 	However, Kaps discloses:
 	 wherein the one or more multimedia includes at least one of text and audio; transcribing the audio ([0022], [0109]: the system also may post or filter to social media sites for example using any other filter besides location and time and the media, or text, audio, image or video in the social media posts for example…the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis); where audio analysis is interpreted as equivalent to transcribing the audio, 
 	applying keyword searching and natural language processing to the transcribed audio and the text ([0022], [0109]: the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis,…or artificial intelligence, natural language processing, affect analysis or any other method…[and] analyze media information by searching text for key words or key phrases related to an event,…or by searching audio for sounds related to an event (see [0114])).
 as taught by Kaps. The motivation for doing so would have been in order to detect and confirm events associated with weather conditions (Kaps, Abstract).

25.	Regarding claim 18, Bell in view of Keeling in view of Summers disclose computer system of claim 15 as disclosed above. 
 	Bell in view of Keeling in view of Summers does not disclose:
 	removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted contextual data.  
 	However, Kaps discloses:
 	 removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted contextual data ([0022], [0027]: an event detection, confirmation and publication system that integrates sensor data and social media…sensors that obtain one or more values associated with electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, heart rate, etc…the system also may post or filter to social media sites for example using any other filter besides location and time and the media, or text, audio, image or video in the social media posts for example. Embodiments may also use inertial or motion or other sensor data to define and event, eliminate false positive events, post true events, and/or correlate the events with social media to confirm the events, or post the events, or determine if an event is fake news… [and] the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis, image analysis, video analysis or artificial intelligence, natural language processing, (see also [0296]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use removing false positive multimedia from the one or more multimedia by applying natural language processing to the extracted contextual data as taught by Kaps. The motivation for doing so would have been in order to analyze multimedia data and determine whether event associated with the multimedia is valid or invalid (Kaps, [0022]).

26.	Regarding claim 19, Bell in view of Keeling in view of Summers disclose the computer system of claim 15 as disclosed above. 
	Bell further discloses wherein the one or more multimedia includes at least one of  image and video (column 4, lines 21-25: monitoring and detecting weather
conditions based on images or video captured by one or more of mobile platforms 104); and wherein extracting the contextual data corresponding to the one or more multimedia further comprises: applying image recognition technology to the image and the video (column 5, lines 40-54, column 8, lines 49-52: the image is segmented to isolate the road surface from the rest of the world (e.g., sky, foliage, buildings, etc.)…computer system 110 processes the (received) images from each of mobile platforms 104 (e.g., mobile platform 104(1)) according to one or more weather condition detection algorithms to detect one or more weather conditions represented by, or shown in, the images from the mobile platform. For example, computer system 110 may process the images in accordance with all, or one or more selected ones of a road-surface wetness detection algorithm to detect road Surface wetness, a visibility-change detection algorithm to detect weather-related changes in visibility/cloudiness, and a precipitation detection algorithm to detect precipitation, e.g., whether rain or Snow is present. Each of the weather condition detection algorithms processes or operates on the image pixels of the images to generate results indicative of the pertinent weather condition, (column 4, lines 20-36)).
 	Bell in view of Keeling in view of Summers does not disclose:
 	wherein the one or more multimedia includes at least one of text and audio; transcribing the audio; applying keyword searching and natural language processing to the transcribed audio and the text.  
 	However, Kaps discloses:
 	 wherein the one or more multimedia includes at least one of text and audio; transcribing the audio ([0022], [0109]: the system also may post or filter to social media sites for example using any other filter besides location and time and the media, or text, audio, image or video in the social media posts for example…the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis); where audio analysis is interpreted as equivalent to transcribing the audio, 
 	applying keyword searching and natural language processing to the transcribed audio and the text ([0022], [0109]: the system may utilize any algorithm based on the integrated sensor data and media to determine whether an event is valid or invalid or represents fake news including text analysis, audio analysis,…or artificial intelligence, natural language processing, affect analysis or any other method…[and] analyze media information by searching text for key words or key phrases related to an event,…or by searching audio for sounds related to an event (see [0114])).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use wherein the one or more multimedia includes at least one of text and audio; transcribing the audio; applying keyword searching and natural language processing to the transcribed audio and the text as taught by Kaps. The motivation for doing so would have been in order to detect and confirm events associated with weather conditions (Kaps, Abstract).


27.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell, in view of Keeling, in view of Summers, in further view of Hsu “Mesoscale Lake-effect Snowstorms in the Vicinity of Lake Michigan: Linear Theory and Numerical Simulations”, April 1987 (hereinafter, Hsu).

28.	Regarding claim 6, Bell in view of Keeling in view of Summers disclose the computer-implemented method of claim 1 as disclosed above. 
 	Bell further discloses extracting temporal and spatial features from the multimedia, wherein the temporal and spatial features include terrain (column 10, lines 13-51: technique used to detect weather-related changes in visibility based on processing of images of weather conditions may be used herein…The spatiotemporal fluctuations in the image that do not arise from the optical effects of rain drops are considered clutter. Sources of clutter come from both natural and artificial sources. Natural sources of clutter arise from moving objects in the image sequences, such as cars, moving tree limbs, shadows, clouds, and the like…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain. Statistics (features) of bandpass-filtered signals are calculated and input into machine-learning algorithms that predict the state of the signal (i.e., rain or non-rain). As with the road-surface wetness detection algorithm, varied training data is used to create a robust classifier), and 
 	wherein deducing the weather condition is further based on the extracted temporal and spatial features (column 8, lines 18-65, column 10, lines 13-51: control logic 456 includes a suite of weather condition detection algorithms 456a-456d (also referred to herein as “image analytic software” as “weather prediction algorithms')…The weather condition detection algorithms include road-surface wetness detection (also referred to as road-surface wetness estimation), visibility-change detection, and precipitation detection. The weather condition detection algorithms run on sequences of images captured from the network of image sensors, e.g., cameras, aboard moving platforms 104…Statistical features of the road-surface regions are extracted using a filtering process. These feature extractors are designed to be responsive to the changes in appearance of the road Surface with changes in wetness state…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain).
 	Bell in view of Summers does not disclose:
 	temporal and spatial features include topographic wind, building winds, city winds, heat island effects, lake effects, and mountain waves; and wherein deducing the wind speed of the wind.  
 	However, Keeling discloses:
 	 temporal and spatial features include topographic wind, building winds, city winds (page 1, Table: learning wind speed from the Beaufort scale, including description of the wind (see, column 2 of the Table), wind speed (see, column 3), and land conditions (see, column 5)), where the Table in page 1 describes different Beaufort number 11 (column 1) defines wind speed of 103-117 km/h (column 3), Land conditions: widespread vegetation damage. Many roofing surfaces are damages (column 5), wherein the Examiner interprets that the “widespread vegetation damage” is equivalent to topographic wind, and “many roofing surfaces are damages” are equivalent to building winds and city winds; and 
 	wherein deducing the wind speed of the wind (page 1, Table: learning wind speed from the Beaufort scale), wherein the Table in page 1 describes different wind speed of the wind.  For example, Beaufort number 0 (column 1 of the Table) defines wind speed of less than 1 km/h, and Beaufort number 11 (column 1) defines wind speed of 103-117 km/h, etc…
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Summers to use temporal and spatial features include topographic wind, building winds, city winds and wherein deducing the wind speed of the wind as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling in view of Summers does not disclose:
 	temporal and spatial features include heat island effects, lake effects, and mountain waves.  
 	However, Hsu discloses:
 	 temporal and spatial features include heat island effects, lake effects, and mountain waves (page 1019, section 1. Introduction, column 1, lines 1-7: within a large-scale environmental setting, mesoscale circulations may be induced by localized inhomogeneities, primarily surface heating and orography. The weather phenomena associated with such circulations are lake-effect snowstorms, sea/lake/land breezes, heated-island flows, mountain waves, mountain/
valley winds, etc.).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use temporal and spatial features include heat island effects, lake effects, and mountain waves as taught by Hsu. The motivation for doing so would have been in order to analyze the effect of large scale environmental conditions associated with wind (Hsu, page 1019, column 1).

29.	Regarding claim 13, Bell in view of Keeling in view of Summers disclose the computer program product of claim 8 as disclosed above. 
 	Bell further discloses extracting temporal and spatial features from the multimedia, wherein the temporal and spatial features include terrain (column 10, lines 13-51: technique used to detect weather-related changes in visibility based on processing of images of weather conditions may be used herein…The spatiotemporal fluctuations in the image that do not arise from the optical effects of rain drops are considered clutter. Sources of clutter come from both natural and artificial sources. Natural sources of clutter arise from moving objects in the image sequences, such as cars, moving tree limbs, shadows, clouds, and the like…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain. Statistics (features) of bandpass-filtered signals are calculated and input into machine-learning algorithms that predict the state of the signal (i.e., rain or non-rain). As with the road-surface wetness detection algorithm, varied training data is used to create a robust classifier), and 
 	wherein deducing the weather condition is further based on the extracted temporal and spatial features (column 8, lines 18-65, column 10, lines 13-51: control logic 456 includes a suite of weather condition detection algorithms 456a-456d (also referred to herein as “image analytic software” as “weather prediction algorithms')…The weather condition detection algorithms include road-surface wetness detection (also referred to as road-surface wetness estimation), visibility-change detection, and precipitation detection. The weather condition detection algorithms run on sequences of images captured from the network of image sensors, e.g., cameras, aboard moving platforms 104…Statistical features of the road-surface regions are extracted using a filtering process. These feature extractors are designed to be responsive to the changes in appearance of the road Surface with changes in wetness state…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain).

 	temporal and spatial features include topographic wind, building winds, city winds, heat island effects, lake effects, and mountain waves; and wherein deducing the wind speed of the wind.  
 	However, Keeling discloses:
 	 temporal and spatial features include topographic wind, building winds, city winds (page 1, Table: learning wind speed from the Beaufort scale, including description of the wind (see, column 2 of the Table), wind speed (see, column 3), and land conditions (see, column 5)), where the Table in page 1 describes different weather features associated with wind speed. For example, Beaufort number 11 (column 1) defines wind speed of 103-117 km/h (column 3), Land conditions: widespread vegetation damage. Many roofing surfaces are damages (column 5), wherein the Examiner interprets that the “widespread vegetation damage” is equivalent to topographic wind, and “many roofing surfaces are damages” are equivalent to building winds and city winds; and 
 	wherein deducing the wind speed of the wind (page 1, Table: learning wind speed from the Beaufort scale), wherein the Table in page 1 describes different wind speed of the wind.  For example, Beaufort number 0 (column 1 of the Table) defines wind speed of less than 1 km/h, and Beaufort number 11 (column 1) defines wind speed of 103-117 km/h, etc…
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use temporal and spatial features include  and wherein deducing the wind speed of the wind as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling in view of Summers does not disclose:
 	temporal and spatial features include heat island effects, lake effects, and mountain waves.  
 	However, Hsu discloses:
 	 temporal and spatial features include heat island effects, lake effects, and mountain waves (page 1019, section 1. Introduction, column 1, lines 1-7: within a large-scale environmental setting, mesoscale circulations may be induced by localized inhomogeneities, primarily surface heating and orography. The weather phenomena associated with such circulations are lake-effect snowstorms, sea/lake/land breezes, heated-island flows, mountain waves, mountain/
valley winds, etc.).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use temporal and spatial features include heat island effects, lake effects, and mountain waves as taught by Hsu. The motivation for doing so would have been in order to analyze the effect of large scale environmental conditions associated with wind (Hsu, page 1019, column 1).

30.	Regarding claim 20, Bell in view of Keeling in view of Summers disclose computer system of claim 15 as disclosed above. 
(column 10, lines 13-51: technique used to detect weather-related changes in visibility based on processing of images of weather conditions may be used herein…The spatiotemporal fluctuations in the image that do not arise from the optical effects of rain drops are considered clutter. Sources of clutter come from both natural and artificial sources. Natural sources of clutter arise from moving objects in the image sequences, such as cars, moving tree limbs, shadows, clouds, and the like…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain. Statistics (features) of bandpass-filtered signals are calculated and input into machine-learning algorithms that predict the state of the signal (i.e., rain or non-rain). As with the road-surface wetness detection algorithm, varied training data is used to create a robust classifier), and 
 	wherein deducing the weather condition is further based on the extracted temporal and spatial features (column 8, lines 18-65, column 10, lines 13-51: control logic 456 includes a suite of weather condition detection algorithms 456a-456d (also referred to herein as “image analytic software” as “weather prediction algorithms')…The weather condition detection algorithms include road-surface wetness detection (also referred to as road-surface wetness estimation), visibility-change detection, and precipitation detection. The weather condition detection algorithms run on sequences of images captured from the network of image sensors, e.g., cameras, aboard moving platforms 104…Statistical features of the road-surface regions are extracted using a filtering process. These feature extractors are designed to be responsive to the changes in appearance of the road Surface with changes in wetness state…The spatiotemporal-spectral signature of the signal in rain image sequences is different from that of non-rain image sequences. Spatial and temporal filtering of the foreground sequences is used to isolate signals in bandpasses Suited for detecting the presence, or absence, of the intensity fluctuations due to rain).
 	Bell in view of Summers does not disclose:
 	temporal and spatial features include topographic wind, building winds, city winds, heat island effects, lake effects, and mountain waves; and wherein deducing the wind speed of the wind.  
 	However, Keeling discloses:
 	 temporal and spatial features include topographic wind, building winds, city winds (page 1, Table: learning wind speed from the Beaufort scale, including description of the wind (see, column 2 of the Table), wind speed (see, column 3), and land conditions (see, column 5)), where the Table in page 1 describes different weather features associated with wind speed. For example, Beaufort number 11 (column 1) defines wind speed of 103-117 km/h (column 3), Land conditions: widespread vegetation damage. Many roofing surfaces are damages (column 5), wherein the Examiner interprets that the “widespread vegetation damage” is equivalent 
 	wherein deducing the wind speed of the wind (page 1, Table: learning wind speed from the Beaufort scale), wherein the Table in page 1 describes different wind speed of the wind.  For example, Beaufort number 0 (column 1 of the Table) defines wind speed of less than 1 km/h, and Beaufort number 11 (column 1) defines wind speed of 103-117 km/h, etc…
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Summers to use temporal and spatial features include topographic wind, building winds, city winds and wherein deducing the wind speed of the wind as taught by Keeling. The motivation for doing so would have been in order to estimate and identify different types of winds accurately (Keeling, page 1).
 	Bell in view of Keeling in view of Summers does not disclose:
 	temporal and spatial features include heat island effects, lake effects, and mountain waves.  
 	However, Hsu discloses:
 	 temporal and spatial features include heat island effects, lake effects, and mountain waves (page 1019, section 1. Introduction, column 1, lines 1-7: within a large-scale environmental setting, mesoscale circulations may be induced by localized inhomogeneities, primarily surface heating and orography. The weather phenomena associated with such circulations are lake-effect snowstorms, sea/lake/land breezes, heated-island flows, mountain waves, mountain/
valley winds, etc.).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bell in view of Keeling in view of Summers to use temporal and spatial features include heat island effects, lake effects, and mountain waves as taught by Hsu. The motivation for doing so would have been in order to analyze the effect of large scale environmental conditions associated with wind (Hsu, page 1019, column 1).


Conclusion

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Eyob Hagos/								
Examiner, Art Unit 2864